 AO 106 (Rev. 04/10) (WDMO 05/19) Application for a Search Warrant



                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Western District
                                                     __________ Districtofof
                                                                           Missouri
                                                                             __________

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )           Case No. 20-SW-00087-SWH
Information associated with a Facebook User ID, that is stored         )
at premises controlled by Facebook, Inc., more fully described         )
                       in Attachment A                                 )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched
  Information           andwith
                associated  give aitsFacebook
                                      location): User ID that is stored at the premises controlled by Facebook, Inc., headquartered in
  Menlo Park, California, more fully described in Attachment A.

located in the             Northern              District of               California             , there is now concealed (identify the
person or describe the property to be seized):
  See Attachment B (Items to be seized), attached hereto and incorporated by reference, which is instrumentalities, and evidence
  concerning Human trafficking crimes in for which any person can be charged with a criminal offense, in violation of 18 U.S.C.
  §1591.
          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔
               ’ evidence of a crime;
                 ✔
                 ’ contraband, fruits of crime, or other items illegally possessed;
                 ✔
                 ’ property designed for use, intended for use, or used in committing a crime;
                 ’ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                          Offense Description
        18 U.S.C. § 1591                          Sex Trafficking by Force, Fraud or Coercion.



          The application is based on these facts:
        See attached Affidavit in Support of Search Warrant and Attachment A (Place to be Searched) and Attachment B (Items to be
        Seized).

           ✔
           ’ Continued on the attached sheet.
           ✔
           ’ Delayed notice of 30 days (give exact ending date if more than 30 days:                                      ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                       Presented by reliable electronic means and sworn to telephonically
                                                                                                 Applicant’s signature

                                                                                           Randall, Dolan, Special Agent
                                                                                                 Printed name and title
          Sworn to before me and signed in my presence.
          Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone or
          other reliable electronic means.
Date:          March 18, 2020
                                                                                                   Judge’s signature

Western District of Missouri                                                   Honorable Sarah W. Hays United States Magistrate Court
                                                                                                 Printed name and title
                      Case 4:20-sw-00087-SWH Document 1 Filed 03/18/20 Page 1 of 1
